ORDER

PER CURIAM.
Appellant, Samuel Hills, appeals from a jury trial conviction of the class B felony of delivery of a controlled substance, RSMo § 195.211 (Cum.Supp.1990), entered by the Circuit Court of the County of St. Louis and for which appellant was sentenced as a class X offender to twelve years in the Missouri Department of Corrections. Appellant also appeals from the motion court’s denial of his Rule 29.15 motion after an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of the circuit court is not clearly erroneous. As we further find an extended opinion would serve no jurisprudential purpose, we affirm the circuit court’s judgment pursuant to Rules 30.25(b) and 84.16(b). A memorandum solely for the use the parties here involved has been provided explaining the reasons for our decision.